LANE, Presiding Judge,
specially concurring:
I agree with the result reached by the majority. However, I disagree with the statement that there was no evidence presented to show an incendiary device was used. Absent evidence of spontaneous combustion, an incendiary device was used, if nothing more than a cigarette lighter or a match to start the fire in the poly-cart. The burning cart would then become an incendiary device if it were used in an attempt to set fire to the house.
However, 1767.1(A)(1) Malicious Mischief by use of an incendiary device is not under these circumstances a lessor included offense under 21 O.S.1981, § 1403 Third Degree Arson.